Exhibit 10.2



( REILLY LOGO) [v54779v5477901.gif]
Ozark Purchasing, LLC
233 S Patterson P O Box 1897
Springfield, MO 65802
(417) 862-2674 Fax: (417) 874-7101
( VENDOR LOGO) [v54779v5477902.gif]

                  Date: 04/01/09
For Office Use Only:
  ULT     04,05,06,07  
 
  Code:     MAY09



Product Manager: [*]
Vendor Name: Motorcar Parts of America
Product Description: Ultima Import Starters and Alternators



VENDOR INFORMATION

Address to mail payment:
Company Name: Motorcar Parts of America
Box #:
Address: 2929 California Street
City/State/Zip: Torrance, CA 90503
Credit Dept. Phone: (310) 212-7910
Toll Free: (800) 890-9988
Fax: (310) 212-6315


Order Procedure:
Transnet Discount:



             
 
  Expedite Orders:   Phone (310) 212-7910    
 
          Toll Free: (800) 890-9988
 
      Fax: (310) 212-6315    

Orders will be transmitted via: o Partnership Net/Gateway LLC þ EDI o Fax
All EDI charges will be the responsibility of the vendor. These charges need be
paid either by:

  A.   Payment to be sent directly by vendor to the EDI service provider for
inbound and outbound transmissions.     B.   Credit from vendor to be issued
directly to O’Reilly Auto Parts for monthly charges we incur from the EDI
service provider.



VENDOR FINANCIAL INFORMATION
Vendor agrees to furnish, when returning this completed agreement, a complete
set of current financial statements. If financial statements are not available,
a Dun & Bradstreet should be furnished.
PRODUCT LIABILITY INSURANCE
Copy of Certificate of Insurance must be attached to this Vendor Agreement.
Certificate of Insurance must adhere to the following:

•   Vendor agrees to maintain insurance coverage meeting the following minimum
specifications during all times that product is being supplied to O’Reilly and
for a period of no less than five years after O’Reilly’s last purchase from
Vendor.   •   Commercial General Liability coverage written on an occurrence
form providing coverage for products liability, completed operations and
contractual liability with a minimum limit of $[*] per occurrence. Coverage must
be written with an insurance company domiciled within the United States and
having an AM Best rating of “A” with a financial size classification of “VI” as
determined by the most recently published Best’s Key Rating Guide.   •   General
Liability policy shall show “O’Reilly Automotive, Inc. and it’s past, present
and future subsidiaries” as additional insured under an ISO CG 2015 or
equivalent endorsement.   •   Any deductible of self-insured retention that
Vendor chooses to incorporate in the insurance required by this agreement shall
be the sole responsibility of the Vendor.   •   A certificate of insurance
evidencing the above coverage must be attached to this agreement and a
replacement provided at least [*] prior to the expiration of coverage. The
certificate must show O’Reilly Automotive, Inc. as the Certificate Holder and
provide that [*] advance notice shall be provided to O’Reilly in the event of
cancellation or reduction in coverage. The certificate should also have a copy
of the required additional insured endorsement attached.

RESTRICTED PRODUCT
Please provide a listing by item of any product that is restricted for sale in
any of our market areas. This must include the State, County or City in which it
is restricted.
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

1



--------------------------------------------------------------------------------



 



Name of Insuring Company: Travelers PC Co of Amer         Company Name listed on
Certificate of Insurance: Motorcar Parts of America, Inc.
PROGRAM DETAILS
[*]Quoted Cost [*]Jobber Cost [*]WD Cost NOTE: [*]

                                                                               
                              How Paid   When Paid             Off   Credit  
Free       Each           Semi-     Allowance   %   $   Invoice   Memo   Goods  
Check   Invoice   Monthly   Quarterly   Annual   Annual  
WD Functional Discount
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Advertising
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
DC Changeover
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Defective Mdse
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Display/Endcap
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Factory Visit Expenses
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Freight
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Group Rebate
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Growth Rebate
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Initial Order Discount
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Managers Conference
    [*]               [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
Manpower
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Marketing
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Master Installer
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
National Account Rebate
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
New Distribution Center
    [*]               [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
New Store Allowance
    [*]               [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
Obsolescence
    [*]               [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
Promotion
            [*]       [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
Quality Discount
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Regional Funds
            [*]       [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
Store Changeover
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Training
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Volume Discount
                    [*]       [*]       [*]       [*]       [*]       [*]      
[*]       [*]       [*]  
Portal Discount
    [*]               [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
Parts Payoff (End Tab Program)
            [*]       [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
Other: Business development fund
    [*]               [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  
Other: Changeover fund
    [*]               [*]       [*]       [*]       [*]       [*]       [*]    
  [*]       [*]       [*]  

 

*   Said Vendor must remain competitive in all the areas of price, quality and
service. In the event that a vendor does not remain competitive in any or all
areas, all Program Qualifiers are subject to becoming null and void unless said
vendor is able to meet or exceed the competitive situations.   *   It is the
responsibility of the Vendor to ensure credits are issued within 30 days.
Failure to do so will result in a debit to the Vendors account.   Detail
Qualifiers: [*]

  [*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

2



--------------------------------------------------------------------------------



 



PAYMENT TERMS
All dating shall begin at the date of receipt of the goods at O’Reilly’s dock.
On all prox (proximo) datings, goods invoiced after the [*] of a month shall be
payable as if received in the following month. Invoices should be mailed on the
same day goods are shipped and shall date from O’Reilly’s receipt of the goods.
Payment terms begin once the product is received by O’Reilly at our DC’s.

[*]   Cash Discount, [*] days until discount payment is due, net               
days.
15th prox, net                      days
% Early Pay/Anticipation Discount:

O’Reilly Purchase Order terms should read as follows: [*]
Opening Order or Changeover Terms:
Remit To:
Ozark Purchasing, LLC
233 S. Patterson PO Box 1897
Springfield, MO 65802
(417) 862-2675 Fax: (417) 874-7101
QUALITY
Vendor agrees to supply O’Reilly Auto Parts product that meets or exceeds the
original equipment manufacturers specifications. Any changes in product makeup
or design from those agreed upon by O’Reilly Auto Parts at time of original
purchase must be communicated to the Product Manager with said list of changes,
along with specifications and independent lab test results. Any product that
does not hold up to these standards, or changes that create lessor quality than
those agreed upon, will bring about immediate termination of our association.
SHIPPING REQUIREMENTS
O’Reilly Auto Parts requires that the following guidelines be strictly adhered
to for shipments coming into our distribution facilities:

  1.   All shipments must include a packing list. A separate pack list must be
created for each purchase order number.     2.   All packing lists being
released with the shipments need to be placed in one carton and the outside of
the carton should be marked: “Packing List Enclosed” OR all packing slips should
be placed in a pouch on the side of the pallet marked “Packing Slip Enclosed”.
This pouch should be on the inside of the stretch wrap.     3.   If a carton
contains the packing list(s) it should be placed on the top layer of the skid
and marked “PACKING LIST ENCLOSED”.     4.   The bill of lading provided to the
freight carrier should list all purchase order numbers that are included in that
shipment. This information should also appear on the freight carrier’s bill of
lading.     5.   All shipments must be separated by each individual. Designated
Supplier Option (DSO) code/purchase order number and not mixed on pallets if
they are ordered in pallet quantities. DSO codes may be mixed on one pallet if
the order quantity is less than one pallet. All orders still MUST be separated
by DSO code on the pallet.     6.   Each individual DSO code Purchase Order may
not meet the prepaid freight requirement. All DSO code purchase orders added
together for a particular DC order will meet prepaid freight and should be
shipped on the same truck. If the vendor chooses to ship DSO code purchase
orders separate to a particular DC, they are responsible for the freight cost.  
  7.   Vendors who do not comply with our Designated Supplier Option (DSO) code
policy will be contacted monthly.     8.   All pre-pack shipments for new
stores, new DC’s, changeovers, cross-dock stock adjustments, and directed
put-away pre-pack cross-dock shipments are to adhere to all shipping
requirements set forth in points 1 (one) through 5 (five) along with all
labeling and scheduling requirements as set forth by our Purchasing and
Inventory Control departments.

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3



--------------------------------------------------------------------------------



 



Should we receive merchandise improperly we will impose a penalty accordingly to
cover the added expense of processing your order. This penalty will be $[*] for
each occurrence at each DC location.
BILLS OF LADING

  1.   Merchandise Descriptions — Merchandise descriptions on all Bills of
Lading must conform to the national motor freight classification descriptions
and shipping container requirements.     2.   Hazardous Material Shipments — All
hazardous material shipments must conform to all federal, state, and local laws
including, but not limited to, the US Department of Transportation-Hazardous
Materials Regulations-CRF, Title 49, Sections 171-177, specifying the proper
descriptions, labels, shipping papers, placarding, packaging, markings and
exceptions.     3.   Required Information — All shipping containers, BOL or
other receipts must show:

  A.   The full vendor company name followed by street address, city, state and
zip code     B.   The shipper’s name and address     C.   All O’Reilly Auto
Parts purchase order numbers.     D.   Number of cartons/pallets and weight
(place on BOL only).     E.   Delivery appointment information (see Receiving
section) including appointment date, time, and confirmation number, all of which
must be included on the BOL.

  4.   Single Daily Shipment — Vendor shall combine all shipments for any
O’Reilly Auto Parts or distribution center on one BOL and make a single shipment
per day to that distribution center.

GENERAL INFORMATION

  1.   Expedited Transportation Costs. O’Reilly Auto Parts will not be
responsible for any extra expenses incurred for expedited transportation of late
shipped merchandise. The extra expenses will be charged back to vendor’s
account.     2.   Non-Preferred Carrier Freight Claims — O’Reilly Auto Parts
will not be responsible for any uncollected freight claims associated with the
use of non-preferred carriers (see the list of preferred carriers in Section C
below). These freight claims will be charged back to vendor’s account together
with an O’Reilly Auto Parts administrative charge of $[*].     3.   UPS, RPS,
Parcel Post — O’Reilly Auto Parts will accept “prepaid and add invoicing” on
UPS, RPS or Parcel Post shipments, excluding back orders, with the total number
of cartons, weight and applicable rate zone provided. Small package shipments
should not be insured unless the vendor receives written direction from O’Reilly
Auto Parts.     4.   Collect Air, Expedited Shipments —O’Reilly Auto Parts must
approve in writing all collect air or expedited shipments before payment is made
to the carrier. The name of the O’Reilly Auto Parts representative providing
written authorization for the expedited shipment shall be shown by vendor on the
BOL. If the shipment is not properly authorized by O’Reilly Auto Parts in
writing and prior to shipment, the collect air and expedited shipment charges
will be charged back to the vendor’s account.

PREFERRED FREIGHT CARRIERS

  1.   Preferred Carriers — When a vendor ships products to any O’Reilly Auto
Parts store or distribution center and does not use its private fleet, the
vendor shall, if possible, use one of the following O’Reilly Auto Parts
preferred carriers. For a list of preferred carriers contact [*] or via e-mail
at [*]. Although, if the vendor is a ‘prepaid’ vendor, they may use the carrier
of their choice:

                         
Preferred LTL Freight Carriers
  [*]   [*]   [*]   [*]   [*]   [*]
 
                       
Non-Preferred Freight Carriers
  [*]   [*]       [*]   [*]   [*]   [*]
 
                       

  2.   Non Preferred Carrier “Freight Collect Charges” — If any shipment arrives
“freight collect” on a carrier not listed in the current version of the
preferred carrier table, the freight cost plus an O’Reilly Auto Parts
administration fee of [*] will be charged back to the vendor’s account.

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4



--------------------------------------------------------------------------------



 



  3.   O’Reilly Auto Parts — If a vendor is directed by O’Reilly Auto Parts, via
a separate letter, to contact O’Reilly Auto Parts for product shipment, vendor
shall contact the designated number a minimum of [*] hours prior to the required
shipment pickup date in order to arrange the product pickup.

  A.   Vendor shall have the weight and number of skids available before
calling.     B.   Vendor shall make sure that the shipments are ready on the
date and time scheduled for pickup.

  4.   Assistance — If assistance is needed, or if you require additional
information, please contact O’Reilly Auto Parts, logistics coordinator,
Springfield office, extension 8824

RECEIVING
Vendor shall ensure the carrier schedules an appointment for delivery for every
shipment to be delivered to an O’Reilly Auto Parts distribution center if that
DC requires receiving appointments.
     A. Appointments

  1.   Appointment Information — When making an appointment for delivery, the
vendor will be responsible for supplying the following information:

  A.   O’Reilly Auto Parts purchase order number(s)     B.   Carrier     C.  
Pallet count     D.   Number of trailers, if applicable     E.   Requested
day/time of delivery

  2.   Appointment Changes — Once an appointment has been made, the vendor shall
notify the receiving office immediately if there are any changes regarding the
information in Section A.1 above. Failure by the vendor to notify the receiving
office will result in the assessment of financial penalty of $[*] per
occurrence.     3.   Appointment Rescheduling — If an appointment cannot be kept
for any reason, the O’Reilly Auto Parts receiving office must be notified by
vendor at least 12 hours (during regular business hours) prior to the scheduled
time. Failure by vendor to notify the receiving office will result in financial
penalty of $[*] per occurrence.     4.   Missed Appointments — All missed
appointments will result in financial penalty of $[*] per occurrence. An
appointment is defined as missed if the actual delivery time is one hour or more
later than the scheduled appointment time.

B. Pallet Requirements

  1.   Pallet Sizes — Pallets will be inspected at our receiving docks and those
found to be unacceptable would require that the product be re-stacked onto
proper pallets. If this is the case, this will result in a penalty of $[*] per
man-hour charge-back to recover costs for this costly and disruptive procedure.
    2.   Pallet Specifications — Pallets will be rejected if not meeting the
following specifications:

  A.   Measurement — 48” deep x 42” or 40” wide 4-way entry, hardwood
construction. All oil, antifreeze and wiper fluid must use 48” x 40” pallets.  
  B.   Top Deck Boards — 7 (seven) boards, 5/8” to 3/4” evenly spaced with
4”maximum spacing: both end boards 5 1/2”, other boards 3 1/2”.     C.   Bottom
Deck Boards — Both end boards and a minimum of 3 (three) center boards, same
board dimensions as top deck boards. No loose boards.     D.   Stringers — Not
split through or broken; no double stringers or block patched stringers;
stringers 1 3/8” to 1 3/4” x 3 1/2” to 3 3/4” x 48”; no protruding nails.     E.
  Contamination—No chemicals, grease, or other agents that could soil or damage
the product.

Because improper pallets can result in safety issues as well as material
handling inefficiencies, O’Reilly Auto Parts reserves the right to charge back
to the vendor up to $[*] per pallet for unauthorized deviations to this
requirement.

  3.   Pallet Preparation — All pallets shall be packed and arrive as set forth
below:

  A.   Product positioned on the pallet such that there is no overhang to the
edges of the pallet.     B.   Marked “full” (one part number) or “mixed”
(multiple part numbers)     C.   If a “mixed” pallet is shipped, the MFG number
with the smaller quantities must be stacked on top of the larger quantities. The
only exception to this is if the smaller quantity of product is heavier than the
larger quantity.     D.   Part numbers are not to be mixed on pallets where the
quantity ordered is sufficient to make a full pallet load.     E.   Less than
full pallet quantities of a part number need to be stacked together in
horizontal layers and should be on only one pallet.     F.   The O’Reilly Auto
Parts purchase order number shall be shown. If a pallet contains products for
only one P.O., the P.O. number should be clearly visible on the side of the
pallet. If the pallet has a packing slip attached on one side, the P.O. should
appear on the same side as P.O. number appears.

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

5



--------------------------------------------------------------------------------



 



  G.   Complete “Shipped From” and “Shipped To” addresses shall be shown.     H.
  Product must be secured to pallets either by banding or using stretch-wrap
film. See Section C. Packing Stretch Wrap below.

  4.   Pallet Exchange — O’Reilly Auto Parts will not pay for pallets. Any
pallet exchange program must be established in writing with the appropriate
product manager/buyer prior to shipment.

C.   Packing Stretch Wrap

All slip sheet and/or pallet merchandise must be stretch wrapped to help prevent
merchandise loss or damage during shipment. Do not place labels on the stretch
wrap. Always ensure all labels and packing lists are securely placed on the
inside of the stretch wrap. Stretch wrap must be of top quality in stretch,
memory, and retention, and should be 80 (eighty)-gauge material minimum.

  1.   Corrugated cases stacked on the perimeter of a pallet must have at least
one bar code label visible. All different part numbers stacked on a pallet must
be visible. Any pallet containing more than one part number must contain a skid
summary sheet listing contents and quantity on that pallet.     2.   Corrugated
cardboard cases are the preferred type of package. Master pack cases holding
multiple pieces of one part number must be consistent in size and shape and hold
an identical number of pieces.     3.   Containers must provide sufficient
strength and stability to withstand double stacking of pallet loads. Deviations
to this must be pre approved by O’Reilly’s Director of Distribution and will be
provided in writing.     4.   Metal fasteners or staples are not acceptable. The
preferred closure for corrugated containers is glue. If tape is used, ensure
that the tape does not overlap or cover the bar code label in any way.

D.   Packing Slip and ASN

  1.   Agreement — Every shipment MUST have both a packing slip and an
electronic ASN and they both MUST agree. Each purchase order on that shipment
must have its own ASN.

  A.   Packing list must be complete and legible     B.   Each trailer has a
separate pack list     C.   If product comes in from an alternate location do
not show on primary pack list

  2.   ASN Penalties — All occurrences of non-compliance regarding the ASN will
be penalized as set forth herein. The O’Reilly Auto Parts receiving department
requires an ASN to check in merchandise. All new vendors will be given sixty
(60) days from the initial purchase order date to become ASN compliant. After
this time, all penalties, $[*] per purchase order will apply. Penalties are
applicable for the following:

  A.   No Show (no ASN provided by vendor)     B.   Late ASN (shipment arrived
prior to the ASN)     C.   Error in ASN (one of the following required fields
was not filled out):

  1.   Valid O’Reilly Auto Parts purchase order number     2.   Valid O’Reilly
Auto Parts sku numbers     3.   Valid vendor manufacturing numbers     4.   BOL
(BOL) number

  3.   Packing Slip Information — The packing slip must cover only what is
shipped on that delivery. It must be prepared to the same level as the O’Reilly
Auto Parts purchase order with the order number, MFG number, piece count and the
total piece count shown. A maximum of one purchase order shall be shown on each
packing slip.

E.   Misshipments

All product misshipments will be classified into two categories as described
below:
Merchandise To Be Returned — Merchandise will be returned by O’Reilly Auto Parts
to the vendor when: (1) item(s) are shipped that do not appear on the O’Reilly
Auto Parts purchase order; (2) quantities are shipped in excess of the purchase
order amount; or (3) merchandise is shipped that is currently not carried by
O’Reilly Auto Parts in that distribution facility. Violation will constitute a
$[*] penalty per occurrence.
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

6



--------------------------------------------------------------------------------



 



“O’Reilly’s shall have no obligation to accept or pay for any unordered goods or
goods shipped that do not conform to, or comply with, the terms and conditions
of this order, including shipping and routing instructions and dates of
shipments and delivery.
If O’Reilly Auto should take delivery of such nonconforming order, or any part
of such an order, O’Reilly Auto reserves the right to deduct from its payment
therefore [*].
If O’Reilly Auto should take delivery of any unordered goods, O’Reilly Auto may
notify Seller of such fact, and Seller shall promptly arrange to have such goods
returned to Seller [*]. If such goods have not been picked up by Seller or
Seller’s agent within 30 (thirty) days after first being notified by O’Reilly
Auto of the existence of such unordered and unaccepted goods, Seller shall be
deemed to have automatically abandoned and waived its ownership and possessory
right to said goods, and title to said goods shall thereupon fully vest in
O’Reilly Auto without charge and free and clear of any interest, whatsoever, of
Seller.
O’Reilly Auto shall have no obligation to accept or to pay for any substituted
merchandise or excess shipment of any goods made without O’Reilly Auto’s prior
written approval. O’Reilly Auto reserves the right to cancel such an order
without penalty by notice to Seller on or before the Cancel Date. If, after
cancellation, Seller ships the goods, O’Reilly Auto may charge Seller a minimum
charge of $[*].
UPS Returns — For all misshipments that can be returned to the vendor via UPS,
the vendor will be [*].
Common Carrier Returns — For all misshipments that need to be returned to the
vendor via common carrier, the vendor shall make the decision of whether the
merchandise is returned freight collect or prepaid. A [*] handling fee will be
charged to the vendor account by O’Reilly Auto Parts regardless of how the
freight is returned. The handling fee is in addition to the freight charges.
Merchandise to be Re-Routed — Merchandise shipped to the incorrect O’Reilly Auto
Parts location will be rerouted by O’Reilly Auto Parts to another O’Reilly Auto
Parts location with the following charges:
UPS Shipments — If the merchandise can be shipped to the correct O’Reilly Auto
Parts location via UPS, the vendor account will be charged a flat fee for
shipping and handling. The vendor will be charged the freight plus a [*].
Common Carrier Shipments — If the merchandise must be shipped to the correct
O’Reilly Auto Parts location via common carrier, O’Reilly Auto Parts will use
one of its preferred carriers and immediately ship the merchandise. The freight
expense [*] will be charged back to the vendor account. All supporting
documentation for such costs will be supplied to the vendor upon request.

F.   Other Information

Aerosol Products — All aerosol products shall be identified by the vendor on the
exterior of the cartons including the aerosol product’s hazard level and
classification.
UCC Standards — All products being shipped to an O’Reilly Auto Parts store,
distribution center must have a 12, 13 or 14 digit GTIN UPC code that conforms
to the standards set forth by the Uniform Code Council (UCC). For any product
that does not adhere to this requirement, the vendor shall be subject to a
non-compliance penalty as set forth herein. In addition, all merchandise must be
thoroughly labeled with the O’Reilly Auto Parts part number series as mutually
agreed upon in writing by vendor and O’Reilly Auto Parts.
UCC Membership — All companies that sell products to O’Reilly Auto Parts shall
be a member of the UCC. They can be contacted at:
Uniform Code Council
9163 Old Yankee Road
Suite J
Dayton, OH 45459
(800) 543-8137
SPECIAL ORDER SHIPMENT GUIDELINES

  •   All small parcel “Special Orders” must be shipped FREIGHT COLLECT using
UPS. Please use Ozark/O’Reilly UPS account #3992VX when shipping this product.

 

[*]=   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

7



--------------------------------------------------------------------------------



 



PAPER/PRINT/ [*] GUIDES
O’Reilly Auto Parts must be supplied updated [*] guides per the time frame
below:

  •   [*]: Every [*] at a minimum (if applicable)     •   [*]: Every [*] at a
minimum (if applicable)     •   [*]: Every [*] at a minimum (if applicable)

We will need the following [*] on the above items.

  •   [*]: [*]     •   [*]: [*]     •   [*]: [*]

Failure to provide the above as needed will result in the following fines:

  •   [*]: $[*] if not provided every [*] (if applicable)     •   [*]: $[*] if
not provided [*] (if applicable)     •   [*]: $[*] if not provided [*] (if
applicable)

[*]
ELECTRONIC DATA REQUIREMENTS
Electronic Cataloging Data—Vendors are required to provide Electronic Catalog
Data to [*]
Electronic Catalog data — required in [*] to [*].
Data Supplied—Electronic Data will be supplied to O’Reilly Auto Parts [*] days
before delivery of paper catalog or supplement
Updates—Updates to Electronic Data will be supplied on a monthly or quarterly
basis for new parts, new coverages, supersessions or corrections.
Accuracy—Electronic Data shall be maintained at [*].
Graphics—Vendors are required to provide O’Reilly Auto Parts [*].
Format—Images should be in a JPG format and constrained to 300 x 450 pixels in
size. These images need also to be supplied in PC format (not Mac).
Spreadsheet—A spreadsheet should also be supplied along with the graphics
containing the part number and its corresponding graphic file name.
Data Correction—O’Reilly Auto Parts, with the vendor’s support, will rectify any
lack of data quality and or convert vendor-supplied images to the required
specifications. [*] and to be corrected within [*].
Electronic Format Fields—Vendors are required (where applicable) to provide
O’Reilly Auto Parts with cross-reference data in an electronic format. This data
shall be supplied in either an Excel or Access format with the following fields:

                          Length   T   Description   Possible Values [*]     [*]
    [*]   [*]   [*] [*]     [*]     [*]   [*]   [*] [*]     [*]     [*]   [*]  
[*] [*]     [*]     [*]   [*]   [*] [*]     [*]     [*]   [*]   [*] [*]     [*]
    [*]   [*]   [*]

We are requesting that after the initial load, all vendors send us net changes
to their part interchange files. Field1 will be used to indicate an added record
or a deleted record (a changed record would be an add and a delete). If any (but
not all) of the records contain a blank Field1, the record will be assumed and
add. If all the records
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

8



--------------------------------------------------------------------------------



 



contain a blank Field 1, then we will assume this is a completely new data set
that is to supercede any previous data. A list of valid vendor codes will be
supplied to each vendor that we interchange data.
Non-application Parts—For all non-application specific parts, vendors are
required to provide O’Reilly Auto Parts with a long description that adequately
describes the part on an Internet site (limited to 255 characters). Submitted in
either Excel or Access format.
ELECTRONIC DATA INTERCHANGE REQUIREMENTS
Partnership Network (Gateway) — REQUIRED METHOD. The Partnership Network
(Gateway) is a software application that can be installed on a wide variety of
Internet servers for use by manufacturers, distributors, retailers and
wholesalers. [*]
EDI Compliance — O’Reilly Auto Parts requires its vendors to use EDI. EDI stands
for Electronic Data Interchange which is the exchange of routine business
transactions in a computer processing format covering such traditional
applications as, acknowledgments, test results, Purchase Orders, O’Reilly Auto
Parts Ship Notices, invoices, payments. Currently, O’Reilly Auto Parts transmits
[*] -Purchase Orders, receives [*] -O’Reilly Auto Parts Ship Notices and
receives [*] -Invoices.
Functional Acknowledgements — Vendors will send Functional Acknowledgements [*]
to O’Reilly Auto Parts for all purchase orders. O’Reilly Auto Parts will send
Functional Acknowledgements [*] to vendors for all O’Reilly Auto Parts Ship
Notices and Invoices
EDI Transactions — All Transactions, Purchase Orders [*], O’Reilly Auto Parts
Ship Notices [*] and Invoice [*] will use version [*].
EDI Mapping — EDI data from vendors shall comply with all transactions [*] and
O’Reilly Auto Parts’ EDI mapping specifications. O’Reilly Auto Parts does not
use partner specific mapping.
EDI Testing — All EDI testing will be handled by the O’Reilly Auto Parts EDI
coordinator. Vendors will remain in testing until their EDI data meets O’Reilly
Auto Parts requirements. Vendors that send data through EDI without being
approved in writing by O’Reilly Auto Parts may be subject to payment delays.
INVOICE PREPARATION INSTRUCTIONS

[*]
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

9



--------------------------------------------------------------------------------



 



[*]
QUOTED PRICES
All vendors shall supply O’Reilly price via an electronic file. This file must
be 100% accurate.
Pricing files that we discover are inaccurate from the vendor will be [*].
The vendor will then have [*] to ensure that we have a corrected file or [*].
PRODUCT SHORTAGES AND DAMAGES
Vendor shall recognize and settle all merchandise accounts payable charge backs
for concealed product shortages and damages within [*] of receipt by O’Reilly
Auto Parts of a product shipment. Any shortages/overages of merchandise will be
noted and reconciled by O’Reilly Auto Parts and the vendor in writing. The
O’Reilly Auto Parts Receiving Department will accept delivery of the vendor’s
product by pallet/container count but the product count and merchandise
shortages/overages will be determined as product putaway occurs.
MULTIPLE ORDERS
O’Reilly Auto Parts may send multiple orders per week to a vendor to send
products to the same O’Reilly Auto Parts distribution center. Vendor shall not
hold or delay shipments to consolidate multiple orders received on different
days of the week. We will attempt to keep these at a minimum. O’Reilly also
sends POs on some lines for multiple DCs. In some cases, we may request these
multiple DC orders to be combined and shipped to one DC. In this case, each DC
order should be separated and marked as to the appropriate DC for delivery.

                  ALL MERCHANDISE TO BE SHIPPED F.O.B. DESTINATION   FREIGHT
REQUIREMENTS  
 
  [*] Prepaid       Pounds   [*]
 
  [*] Collect       Units   Cases
 
  [*] F.O.B.       Pallets   Other

          Split Shipment Dropoff Charge?   Special Conditions:
Pick-up Allowance?    [*]
       
Pallet Charges?
       

FILL RATE/LATE RECEIVAL PENALTIES

•   Vendor guarantees to ship at a minimum fill rate of [*] within [*] days from
date of order until receipt on our dock or a [*]. This applies to replenishment
orders only, excluding prepacks.

•   Vendors who ship [*] or above, but have late shipments will [*].

BACK ORDERS:            þ Hold and Ship under terms of original Purchase Order o
Ship & Cancel
All Backorders from a qualified freight-prepaid order will be forwarded freight
prepaid.

     
Drop Shipment Terms:
  Penalty:  
Other:
   

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

10



--------------------------------------------------------------------------------



 



Permanent Return Authorization #:           (To be used to return merchandise
shipped in error freight collect.)
RETURNS/RECALLS/CORES
[*]
[*] Annual Stock Adjustment — [*] [*] Calendar Year [*] Fiscal Year Purchases
[*] No Handling Charge
[*] All returns will be credited at [*] prices.
[*] Recalls, obsolete and defect returns will be credited [*]. O’Reilly auto
will be given [*] notice on all stock keeping units moving to an obsolete
classification.
Defectives will be:    [*] Destroyed in field      [*] Returned to Vendor
[*] Buyout merchandise will be credited at the amount we paid for it.
[*] Buyout merchandise that we stock [*] or if the package is damaged will be
returned to the vendor for credit.
To obtain a Returned Goods Authorization:
[*]

Note: Vendor pickup and collect freight are F.O.B. O’Reilly Dock.
þ Cores in the box will be issued as received, no core banks
o Receipt of core handling policy from the vendor and signed agreement between
O’Reilly Auto Parts Senior Vice President of Merchandise
o Other core return limitations/instructions:
RGA Policy
The vendor shall provide O’Reilly Auto Parts with [*] for defects and core
returns, [*]. If O’Reilly Auto Parts ships defective products back to a vendor
that has not provided a valid RGA in a timely manner, the vendor will be
notified by O’Reilly Auto Parts [*].
TO OBTAIN SPECIAL RETURNED GOODS AUTHORIZATION (RGA):
[*]
Change of Address — Any vendor changes of address or telephone/fax numbers must
be directly provided by vendor to the purchasing, accounting and returns
departments of O’Reilly Auto Parts in writing and as soon as that change is
known.
Callbacks of Overstock and Discontinued Merchandise
Product Callback — At the time of notification of a product callback, the vendor
shall provide the complete “ship to” address, method of transportation and RGA
number necessary for the return.
Freight — [*].
ITEMS WITH SALES RESTRICTIONS
It is the Vendors responsibility to keep O’Reilly updated concerning any State,
County or City regulations that affect the sale of any of their products. If we
receive fines due to not being informed of sales restrictions, [*].
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

11



--------------------------------------------------------------------------------



 



MATERIAL SAFETY DATE SHEETS (MSDS)
For all applicable products that require a MSDS sheet please provide either by
hard copy, floppy diskette or CD Rom disk.
Remit to:
3E Company
Attn: Manufacturer Services
1905 Aston Avenue
Carlsbad, CA 92008
Please reference O’Reilly when sending the MSDS sheets.
WARRANTS/GUARANTEES

1.   Credits due or submitted will be issued or paid within [*]. A debit will
automatically occur [*].   2.   All vendors that provide O’Reilly with a
warranty allowance will [*]. This will [*].   3.   In the case of an in-lieu
warranty with said vendor, O’Reilly will strive through internal controls to
[*]. However, if we exceed this amount [*].   4.   As per terms agreement, [*].
Credits listed on statements are [*].   5.   Withholding: O’Reilly shall have
the right to withhold from payment to Vendor [*].   6.   Vendor agrees that [*].
  7.   Said Vendor shall be liable for [*].   8.   Said Vendor shall be liable
for [*].   9.   Said Vendor shall be responsible for [*].   10.   This Agreement
shall be governed by the laws of the State of Missouri.   11.   Said vendor
shall be responsible for [*].   12.   O’Reilly warrants that it is in compliance
with all applicable federal, state and foreign laws, regulations and
requirements relating to antitrust and competition, including, but not limited
to, the provisions of the Robinson-Patman Act.

By acceptance of an order under this Agreement, Vendor warrants and guarantees
that (a) as applicable, products meet or exceed Original Equipment
Specifications, (b) the goods will comply with all specifications contained in
the order and will be of comparable quality as all samples delivered to
O’Reilly, (c) the goods are not adulterated, misbranded, falsely labeled or
advertised, or falsely invoiced within the meaning of any local, state, or
federal laws and amendments thereof now in force, (d) the goods have been
labeled, advertised, and invoiced in accordance with the requirements of any and
all governmental agencies and the respective rules and regulations thereunder,
(e) the goods are properly labeled as to content as required by applicable
Federal Trade Commission Trade Practice Rules, the Fair Labor Standards Act, and
similar laws, rules, and regulations, (f) the goods ordered shall be delivered
in good and undamaged condition and shall, when delivered, be merchantable and
fit and safe for the purposes for which the same are intended to be used,
including without limitation, consumer use, (g) the goods do not infringe upon
or violate any patent, copyright, trademark, trade name or, without limitation,
any other rights belonging to others, (h) all weights, measures, sizes, legends,
or descriptions printed, stamped, attached, or otherwise indicated with regard
to the goods are true and correct, and conform and comply with all laws, rules,
regulations, ordinances, codes, and/or standards relating to said goods of
federal, state, and local governments, and (i) the goods are not in violation of
any other laws, ordinances, statutes, rules, or regulations of the United States
or any state or local government, or any subdivision or agency thereof, (j)
vendor is
 

[*]   =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

12



--------------------------------------------------------------------------------



 



in compliance with all applicable federal, state and foreign laws, regulations
and requirements relating to antitrust and competition, including, but not
limited to, the provisions of the Robinson-Patman Act.. In addition to the other
guarantees and warranties contained in this paragraph, the warranties of the
Uniform Commercial Code are specifically incorporated herein. Nothing contained
in this Agreement shall be deemed a waiver of warranties implied by law as may
be applied to O’Reilly Auto Parts.
Vendor agrees that to the fullest extent allowed by law that it will defend,
indemnify and hold O’Reilly harmless against any and all tort claims,
judgements, or actions of any kind arising out of or in connection with vendor’s
product.
Vendor agrees that to the fullest extent allowed by law that it will defend,
indemnify, and hold O’Reilly harmless against any and all tort claims,
judgements, or actions arising out of or in connection with product that has
been re-boxed or re-labeled as the Vendor’s product.
PRODUCT RECALL
All costs associated with voluntary or involuntary recall of your product is the
vendors’ responsibility. Vendor needs to make all reasonable efforts to
communicate to potential end users of any such recall that warrants liability
exposure.
WARRANTY TO CUSTOMER
Categories under limited warranty:
[*].
Categories under lifetime warranty: [*]
[*].
[*]
Vendor shall [*]. In event that prior to the final shipment under any order [*].
In the event O’Reilly shall [*]. The prices to O’Reilly include all taxes
whether or not set forth separately. If any manufacturer’s excise tax or other
similar or different taxes are paid on the goods and if such tax, or any part
thereof, is refunded to Vendor, then Vendor shall immediately pay O’Reilly the
amount of such refund. In the event that a court or regulatory agency or body
finds that the prices on an order are in excess of that allowed by any law or
regulation of any governmental agency, the prices shall be automatically revised
to equal a price which is not in violation of said law or regulation. If
O’Reilly shall have made payment before it is determined that there has been a
violation. Vendor shall promptly refund an amount of money equal to the
difference between the price paid for the goods and price which is not in
violation of said regulations.
Notice Regarding Price Increases
O’Reilly shall be given [*]. This includes receiving the price file in
electronic format [*] of any price increase.

[*]
Computer Parts Loads (Floppies, Tapes, CD’s, Electronic files):
Computer Price Changes (Floppies, Tapes, CD’s, Electronic files):
CATALOG/PRICE SHEETS
Are Your Price Changes Available Electronically?      [*]
Will You Print Custom Price Sheets For Us?      [*]
Do you subscribe to Activant for electronic catalog purposes?      [*]
Complete hard copy catalogs available?      [*]
 

[*]   =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

13



--------------------------------------------------------------------------------



 



PACKAGE
Any change in package style, size or design must be submitted to O’Reilly, with
final sample, 90 days prior to delivery.

o   Branded   o   Co-Label   þ   Private Label Ultima   þ   Bar Coding     UPC
Bar Codes are required on all products   þ   Dimensions     Weights and
dimensions, including all individual, inner pack, master pack and configurations
are required.

UPC INFORMATION
Vendor must be a member of the UPC Council and a list and samples of current UPC
codes must be sent to the Product Manager’s attention prior to purchase of any
products from the Vendor. O’Reilly requires both format and manufacturer’s
number to match item UPC numbers. Indicate your UPC Manufacturer’s number(s)
below.
UPC Re-Label Guidelines
Re-Label of an individual item at a single DC*
An individual item is identified to have an incorrect or non-scannable UPC
during receival at a DC and it can be verified that this is the only DC with
stock that has incorrect or non-scannable UPC codes.
An individual item at a DC is identified to have an incorrect or non-scannable
UPC and the item is only stocked at that DC.
Re-Label of an individual item at all DC’s
An individual item is identified to have an incorrect or non-scannable UPC at a
DC and this item is not stocked in any store inventory.

An individual item is identified to have an incorrect or non-scannable UPC at a
DC and O’Reilly makes the decision that the UPC error need only be corrected on
DC inventory.
Re-Label of an individual item at all stores and DC’s
An individual item is identified to have an incorrect or non-scannable UPC at a
store and is verified to incorrect in the DC’s stock.
Re-Label of an entire line at the DC’s
If several items within a line are found to have incorrect or non-scannable UPC
codes at a DC, and other individual items in the same line at a different DC are
found to have incorrect or non-scannable UPC codes, and the line is not stocked
at any stores.
If several items within a line are found to have incorrect or non-scannable UPC
codes at a DC, and other individual items in the same line at a different DC are
found to have incorrect or non-scannable UPC codes. Also, there is verification
that no items with incorrect or non-scannable UPC codes were shipped to any
stores.
Re-Label of an entire line at the DC’s and stores
If several items within a line are found to have incorrect or non-scannable UPC
codes at a store or DC and other individual items are found to have incorrect or
non-scannable UPC codes at one or more DC’s.
An incorrect UPC code is a UPC code that will scan as another item that is
loaded in our item master. A non-scannable UPC is a UPC code that has the
correct number but cannot be scanned by the scan guns. The guidelines also apply
to case and masterpack UPC codes.
Re-Label Fees:
One DC                [*]
Multiple DC’s      [*]
Stores and DC’s    [*]
Incorrect or non-scannable UPC fines
Fines for incorrect or non-scannable UPC codes after the first offense (for the
same item) will be added to the Re-Label charges as listed below:
 

[*]    =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

14



--------------------------------------------------------------------------------



 



         
 
  DC Re-Label   Stores & DC’s  
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]

Fines for additional items with UPC errors (not the same item)

     
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

 

*   This fine will be added to the total Re-Label fee

MANPOWER WHO?

Direct or Rep Direct for [*] stores
Discount for Manpower
CHANGEOVER

Warehouse Program
Jobber Program Relabel
Installer Program
PLAN-O-GRAMS

Are They Available on a Pegman Format?
Changeover profit margin guarantee
Salesman spiffs
[*]
[*]
INVENTORY

Guaranteed Sale
     By Company
     By Rep Agency

How Long?
Paid by Check
SALES AIDS AVAILABLE
MERCHANDISING AIDS AVAILABLE
PRODUCT ART AVAILABLE
SAMPLES PROVIDED NO CHARGE
MASTER PRODUCT FILE
 

[*]    =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

15



--------------------------------------------------------------------------------



 



Vendor shall maintain, on file with the O’Reilly Auto Parts Purchasing
Department, a diskette in Excel or other electronic version acceptable to
O’Reilly Auto Parts, containing part number, description, item UPC number, case
UPC number, inner pack quantity, master pack quantity, pallet layer quantity,
item weight, master pack weight, item dimensions (in US measurements), master
pack dimensions, gross prepaid cost, gross collect cost, net prepaid unit cost,
and net collect unit cost, and any other freight terms for all vendor products
shipped (O’Reilly Auto Parts. If any of this information should change, vendor
will notify O’Reilly Auto Parts purchasing department in writing a minimum of 30
(thirty) days prior to the next product shipment.
PRODUCT CHANGES
Vendor shall specifically notify O’Reilly Auto Parts in writing of any product
supersessions, consolidations and packaging changes a [*] prior to the next
product shipment. A product shall not be canceled from any orders due to
consolidation, supersession, and/or packaging changes without prior written
authorization from the O’Reilly Auto Parts purchasing department. Any actions
taken by vendor which are not in compliance with this procedure shall be subject
to penalties as set forth herein. If any of this information should subsequently
change, vendor shall notify both the O’Reilly Auto Parts purchasing and
distribution center replenishment departments in writing a [*] prior to
shipment. Changes in the vendor’s catalog, price sheets or noted by the vendor
on the packing slip are not acceptable notice.
[*]

Vendor offers a          % obsolescence, allowance.
Vendor agrees to notify O’Reilly [*] in advance of packaging changes or will
reimburse O’Reilly for remerchandising expense.
[*]
[*]
CONFIDENTIALITY
The said agreement is between O’Reilly Auto Parts and Motorcar Parts. Each party
hereto agrees that without prior written consent of the other party neither it
nor its representative will disclose to any other person or company the fact
that the confidential information within this agreement and any other written or
verbal disclosure of any business nature between said parties has been made
available to it.
In concurrence with doing business together certain confidential facts will be
made available to both parties. Each party will have from one another certain
information concerning sales, inventory, management operation and financial
condition.
Each party agrees to take all reasonable care to protect the confidentiality of
these agreements. Each party recognizes and acknowledges that any breach of this
agreement that may result in irreparable injury to the other party that party
shall assume liability for and indemnify the other party with respect to any
damages, losses, cost and expenses from the breach.
By completion and signature of this agreement, Motorcar Parts of America and
O’Reilly Auto Parts agree to all terms and conditions stated within this Vendor
Agreement.

         
Signed: /s/ Selwyn Joffe
  Title: CEO   Date: 1/6/2010
 
       
Print/Type: Selwyn Joffe
       
 
       
Signed: /s/ [*]
  Title: [*]   Date: 12/22/09

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

16



--------------------------------------------------------------------------------



 



         
Print: /s/ [*]
       
 
       
Signed: /s/ [*]
  Title: [*]   Date: 12/21/09
 
       
Print: /s/ [*]
       

 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

17



--------------------------------------------------------------------------------



 



                                                      Contact for   Contact for
                                    appointments or   appointments or   Office  
                Acquisitions             schedules inbound.   schedules
outbound.   Phone Number   Fax   Warehouse Address   Returns Address   Bulk
Building Address   Address   Penalty   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]     [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]          
[*] [*]   [*]   [*]   [*]   [*]   [*]   [*]     [*]         [*] [*]   [*]   [*]
  [*]   [*]   [*]   [*]             [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]
    [*]         [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]             [*] [*]
  [*]   [*]   [*]   [*]   [*]   [*]             [*] [*]   [*]   [*]   [*]   [*]
  [*]   [*]             [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]      
    [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]             [*] [*]   [*]   [*]
  [*]   [*]   [*]   [*]             [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]
            [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]             [*] [*]  
[*]   [*]   [*]   [*]   [*]   [*]             [*] [*]   [*]   [*]   [*]   [*]  
[*]   [*]             [*]

 

[*]    =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

